Name: Commission Regulation (EEC) No 2124/88 of 15 July 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 7 . 88 Official Journal of the European Communities No L 186/33 COMMISSION REGULATION (EEC) No 2124/88 of 15 July 1988 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No . 1098/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1604/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the Council has not, to date, adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt the measures essential to ensure that the common agricultural policy continues to operate in the colza and rape seed sector and in particular to ensure that the aid continues to be granted ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors, of the latest Commission proposals to the Council on prices and related measures ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (*), as last amended by Regulation (EEC) No 2098/88 (8) ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) shall be as shown in Annex HI to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4 . However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 16 July 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system and of the prices and related measures for the 1988/89 marketing year. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. Article 2 This Regulation shall enter into force on 16 July 1988 . (2) OJ No L 110, 29. 4. 1988 , p. 10 . 3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 143, 10 . 6 . 1988 , p . 10 . 0 OJ No L 167, 25. 7. 1972, p . 9 . (*) OJ No L 176, 1 . 7. 1987, p. 30 . O OJ No L 378 , 31 . 12. 1987, p . 27. 8 OJ No L 184, 15 . 7 . 1988 , p . 20 . O OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. ") OJ No L 183, 3 . 7. 1987, p . 18 . No L 186/34 Official Journal of the European Communities 16. 7. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period I ?0 8 (') 9 (-) io o 110 12 (') 1 . Gross aids (ECU): I  Spain  Portugal  Other Member States 0,580 0,000 6,767 0,580 0,000 6,767 0,580 0,000 6,528 0,580 0,000 6,528 0,580 0,000 5,283 0,580 0,000 5,601 I. Final aids : 'II||I || (a) Seed harvested and processed in : || \ ||  Federal Republic of Germany (DM)  "Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit) 16,59  18,19 318,47 39,04 53,87 4,320 1,585 6 873 16,59 18,19 318,47 39,04 53,87 4,320 1,585 6 873 16,03 17,56 306,93 37,17 51,73 4,111 1,406 6 366 16,05 17,58 306,93 37,17 51,73 4,111 1,372 6 201 13,14 14,30 246,74 27,27 40,56 3,009 0,408 4 000 14,28 15,55 262,03 29,65 42,74 3,274 0,476 3 987  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 (b) Seed harvested in Spain and processed :  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 1 092,68 1 092,68 1 050,57 1 036,75 843,60 848,45 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 1 361,15 0,00 1 361,15 0,00 1 294,68 0,00 1 268,38 0,00 1 022,63 ¢ 0,00 1 003,12 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. 16. 7. 88 Official Journal of the European Communities No L 186/35 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period I 7 (') 8 (') 9 0 io o 110 12 0 1 . Gross aids (ECU) : I  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 . 2,500 2,500 2,500 2,500 2,500  Other Member States 9,267 9,267 9,028 9,028 7,783 8,101 2. Final aids : || \ l (a) Seed harvested and processed in : \ I  Federal Republic of Germany (DM) 22,49 22,49 21,93 21,95 19,04 20,19  Netherlands (Fl) 24,81 24,81 24,18 24,19 20,91 22,16  BLEU (Bfrs/Lfrs) 438,64 438,64 427,09 427,09 366,91 382,19  France (FF) 57,73 57,73 55,86 55,86 45,96 48,34  Denmark (Dkr) 75,75 75,75 73,62 73,62 62,45 64,62  Ireland ( £ Irl) 6,398 6,398 6,189 6,189 5,088 5,352  United Kingdom ( £) 3,225 3,225 3,046 3,012 2,048 2,116  Italy (Lit) 10 865 10 865 10 359 10 194 7 992 7 979  Greece (Dr) 320,85 320,85 320,85 320,85 320,85 320,85 (b) Seed harvested in Spain ?nd processed : I  in Spain (Pta) 474,98 474,98 474,98 ' 474,98 474,98 474,98  in another Member State (Pta) 1 478,21 1 478,21 1 436,10 1 422,28 1 229,14 1 233,99 . (c) Seed harvested in Portugal and processed : -  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 1 790,46 1 790,46 1 723,99 1 697,69 1 451,95 1 432,43 0 Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. No L 186/36 Official Journal of the European Communities 16. 7. 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 7 1st period 8 (') 2nd period 9 (') 3rd period io 0 4th period 110 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 17,753 5,170 0,000 14,208 5,170 0,000 14,052 5,170 0,000 13,974 5,170 0,000 14,196 2. Final aids : l \ i (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 44,66 48,70 845,77 119,89 149,45 13,308 8,475 23 979 286,85 34,23 38,83 675,32 93,30 118,37 10,351 6,127 18 283 0,00 33,90 38,43 667,79 - 91,51 116,98 10,208 6,010 17 723 0,00 33,93 38,45 662,62 89,84 116,28 10,070 5,952 17211 0,00 34,46 39,05 673,25 91,43 118,20 10,248 6,083 17 543 0,00 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 530,49 1 505,34 0,00 3 535,28 3 432,95 1 444,74 797,28 1 225,43 0,00 2 871,05 2 787,95 1 159,32 797,28 1 198,52 0,00 2 832,63 2 750,64 1 129,66 797,28 1 157,89 0,00 2 781,26 2 700,76 1 089,02 797,28 1 191,97 0,00 2 817,23 2 735,68 1 123,10 4. Special aid :  in Portugal (Esc) 3 432,95 2 787,95 2 750,64 2 700,76 2 735,68 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) V Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM Fl 2,077950 2,339140 2,074300 2,334590 2,070830 2,330600 2,067140 2,327090 2,067140 2,327090 2,056470 2,316020 Bfrs/Lfrs 43,483000 43,477100 43,469100 43,455400 43,455400 43,421800 FF 6,990650 6,995320 6,999210 7,004280 7,004280 7,017520 Dkr 7,899560 7,910940 7,919840 7,928610 7,928610 7,955890 £Irl 0,772872 0,772837 0,773135 0,773662 0,773662 0,775488 £ 0,666470 0,668020 0,669462 0,670925 0,670925 0,675308 Lit Dr Esc 1 539,19 166,14200 169,73200 1 544,46 167,43100 170,47300 1 549,82 168,64300 171,25600 1 554,95 170,03100 172,10500 1 554,95 170,03100 172,10500 1 570,39 174,97100 174,38200 Pta . 137,64300 138,07300 138,48200 138,88100 138,88100 140,09500